Benham, Judge.
Appellant Avery Mechanical Contractors, Inc., sued appellee Quality Mechanical Contractors, Inc., on a written contract for plumbing services. The case was tried without a jury and judgment was entered in favor of appellee. The court entered its judgment without making findings of fact and conclusions of law. Appellant appeals from the judgment entered pursuant to the trial court’s order.
Appellant contends that the trial court erred in failing to make findings of facts and conclusions of law as required by OCGA § 9-11-52 (a). We agree. “Unless waived in writing, the requirement of OCGA § 9-11-52 (a) that the court make findings of fact and conclusions of law is mandatory. [Cits.]” Chambless Ford Tractor v. McGlaun Farms, 169 Ga. App. 672 (1) (314 SE2d 689) (1984). However, their absence is not necessarily a fatal defect requiring reversal of the judgment. Id.; Kennedy v. Brown, 239 Ga. 286 (2) (236 SE2d 632) (1977).
When such an omission occurs the appellate court will ordinarily vacate the judgment and remand the action to the trial court for the preparation of appropriate findings. Kennedy v. Brown, supra. See also Jacobs Pharmacy Co. v. Richards & Assoc., 229 Ga. 156 (189 SE2d 853) (1972). “Accordingly, this case must be remanded for preparation of written findings of fact and conclusions of law, after which the losing party may appeal. [Cits.]” L & L Elec. Svc. v. L. K. Comstock & Co., 168 Ga. App. 780, 781 (310 SE2d 557) (1983).

Judgment vacated and case remanded with direction.


Deen, P. J., concurs. Beasley, J., concurs specially.